Exhibit 10.3

DAYSTAR TECHNOLOGIES, INC.

SECURITIES PURCHASE AGREEMENT

This SECURITIES PURCHASE AGREEMENT (this “Agreement”) is dated as of January 19,
2007 and is by and among DayStar Technologies, Inc., a Delaware corporation,
with its principal office at 13 Corporate Drive, Halfmoon, New York 12065 (the
“Company”), and each investor listed on Exhibit A hereto (each such investor
individually, a “Purchaser” and, collectively, the “Purchasers”; such Purchasers
and their transferees are hereinafter individually referred to as a “Holder”
and, collectively, the “Holders”).

WHEREAS, the Company desires to issue and sell to the Purchasers, and the
Purchasers desire to purchase from the Company, severally and not jointly, an
aggregate of 2,500,000 shares (the “Shares”) of the authorized but unissued
shares of the Company’s common stock, $0.01 par value per share (including any
securities into which or for which such shares may be exchanged for, or
converted into, pursuant to any stock dividend, stock split, stock combination,
recapitalization, reclassification, reorganization or other similar event, the
“Common Stock”), at an aggregate purchase price of $5,000,000, all upon the
terms and subject to the conditions set forth in this Agreement; and

WHEREAS, on the Closing Date, the Company and the Purchasers will enter into
that certain Registration Rights Agreement, dated as of the date hereof (the
“Registration Rights Agreement”) attached as Exhibit D hereto, pursuant to which
the Company shall register for resale the Shares on the terms set forth therein.

NOW THEREFORE, in consideration of the mutual agreements, representations,
warranties and covenants herein contained, the parties hereto agree as follows:

 

  1. DEFINITIONS.

As used in this Agreement, the following terms shall have the following
respective meanings:

“Affiliate” means any Person that, directly or indirectly, through one or more
intermediaries, controls, is controlled by, or is under common control with, a
Person, as such terms are used and construed under Rule 144.

“Board” means the board of directors of the Company.

“Business Day” means any day other than a Saturday, Sunday or a day on which
banks and trust companies in New York, New York are authorized by law,
regulation or executive order to remain closed.

“Effective Date” means the date that the registration statement required to be
filed by the Company under the Securities Act pursuant to the terms of the
Registration Rights Agreement becomes effective.



--------------------------------------------------------------------------------

“Environmental Protection Laws” means any law, statute or regulation enacted by
any jurisdiction in connection with or relating to the protection or regulation
of the environment, including, without limitation, those laws, statutes and
regulations regulating the disposal, removal, production, storing, refining,
handling, transferring, processing or transporting of hazardous or toxic
substances, and any orders, decrees or judgments issued by any court of
competent jurisdiction in connection with any of the foregoing.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and all of
the rules and regulations promulgated thereunder.

“Governmental Authority” means any: (a) nation, principality, state,
commonwealth, province, territory, county, municipality, district or other
jurisdiction of any nature; (b) federal, state, local municipal, foreign or
other government; (c) governmental or quasi governmental authority of any nature
(including any governmental division, subdivision, department, agency, bureau,
branch, office, commission, council, board, instrumentality, officer, official,
representative, organization, unit, body or entity and any court or other
tribunal); (d) multinational organization or body; or (e) individual, entity or
body exercising, or entitled to exercise, any executive, legislative, judicial,
administrative, regulatory, police, military or taxing authority or power of any
nature.

“Indebtedness” means, as applied to any Person, all indebtedness for borrowed
money, whether current or funded, or secured or unsecured.

“Lien” means, with respect to any property or asset, any mortgage, lien, pledge,
charge, security interest or encumbrance of any kind in respect of such property
or asset, whether or not filed, recorded or otherwise perfected under applicable
law, other than (a) those resulting from taxes which have not yet become
delinquent, (b) minor liens and encumbrances that do not materially detract from
the value of the property or materially impair the operations of the Company or
materially interfere with the use of such property or asset or (c) those
relating to Indebtedness incurred prior to the date hereof and any replacement
thereof.

“Majority Purchasers” means Purchasers holding, at any time, a majority of the
outstanding Shares purchased hereunder on such date.

“Material Adverse Effect” means any event, occurrence or development that has
had, or that could reasonably be expected to have, individually or in the
aggregate with other events, occurrences or developments, a material adverse
effect on the assets, liabilities (contingent or otherwise), business, affairs,
operations, prospects or condition (financial or otherwise) of the Company.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA or any successor thereto.

“Person” (whether or not capitalized) means an individual, entity, partnership,
limited liability company, corporation, association, trust, joint venture,
unincorporated organization, and any government, governmental department or
agency or political subdivision thereof.

 

2



--------------------------------------------------------------------------------

“Registration Rights Agreement” has the meaning specified in the third recital
hereof.

“Rule 144” means Rule 144 promulgated under the Securities Act and any successor
or substitute rule, law or provision.

“SEC” means the Securities and Exchange Commission.

“Securities” means the Shares.

“Securities Act” means the Securities Act of 1933, as amended, and all of the
rules and regulations promulgated thereunder.

“Stockholder Approval” means the first to occur of (a) approval by the
stockholders of the Company of the security issuances contemplated by this
Agreement and (b) the waiver by The Nasdaq Stock Market of the requirement set
forth in clause (a) of this definition.

“Transaction Documents” means the Registration Rights Agreement.

 

  2. Purchase and Sale of Shares.

2.1 Purchase and Sale. Subject to and upon the terms and conditions set forth in
this Agreement, the Company agrees to issue and sell to each Purchaser, and each
Purchaser hereby agrees, severally and not jointly, to purchase from the
Company, at the Closing, the number of Shares set forth opposite such
Purchaser’s name on Exhibit A hereto, at a purchase price equal to $2.00 per
share (the “Purchase Price Per Share”). The aggregate purchase price payable by
the Purchasers to the Company for all of the Shares shall be $5,000,000 (the
“Aggregate Purchase Price”).

2.2 Closing. The closing of the transactions contemplated under this Agreement
(the “Closing”) shall take place at 9:00 am (Eastern Time) at the offices of
Goodwin Procter LLP, 599 Lexington Avenue, New York, New York 10022, not later
than two business days after the date on which all conditions set forth in
Section 5 have been satisfied (the “Closing Date”) or on such other date and at
such time as may be agreed upon between the Purchasers, on the one hand, and the
Company, on the other hand; provided, however, that notwithstanding anything in
this agreement to the contrary, if the Closing has not occurred by April 18,
2007, then this Agreement shall terminate (other than Section 6.13, which shall
survive such termination) and be without further force and effect. At the
Closing, the Company shall deliver to each Purchaser a single stock certificate,
registered in the name of such Purchaser, representing the number of Shares
purchased by such Purchaser, against payment of the purchase price by wire
transfer of immediately available funds to such account as the Company shall
designate in advance in writing, which stock certificate shall bear the legend
set forth in Section 6.2(a). The stock certificates delivered to the Purchasers
and representing the Shares will be registered in the names and addresses of the
Purchasers set forth on Exhibit A hereto.



--------------------------------------------------------------------------------

  3. REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

The Company hereby represents and warrants to each Purchaser, as of the date
hereof and except as set forth on the disclosure schedule furnished by the
Company to each Purchaser (the “Disclosure Schedule”) attached hereto, as
follows:

3.1 Incorporation. The Company is a corporation duly organized, validly existing
and in good standing under the laws of the State of Delaware and the Subsidiary
(as defined in Section 3.16 below) is a limited liability company duly formed,
validly existing and in good standing under the laws of the State of Delaware,
and both the Company and the Subsidiary are in good standing as a foreign
corporation or other entity in each jurisdiction in which the nature of the
business conducted or the character of the property owned by it makes such
qualification necessary, except where the failure to be so qualified would not
result in a Material Adverse Effect. Each of the Company and the Subsidiary has
all requisite corporate power and authority to carry on its business as now
conducted and to carry out the transactions contemplated hereby. Neither the
Company nor the Subsidiary is in violation of any of the provisions of its
Certificate of Incorporation (or other charter document) or By-laws.

 

  3.2 Capitalization.

(a) The authorized capital stock of the Company consists of (i) 60,000,000
shares of Common Stock, of which 7,823,707 shares were outstanding as of the
date hereof, (ii) no shares of Class B Common Stock, $0.01 par value per share,
of which no shares were outstanding as of the date hereof and (iii) 3,000,000
shares of preferred stock, $0.01 par value per share, of which no shares were
outstanding as of the date hereof. All shares of the Company’s issued and
outstanding capital stock have been duly authorized, are validly issued and
outstanding, and are fully paid and nonassessable. Except as set forth in
Schedule 3.2 to the Disclosure Schedule, there are no existing options,
warrants, calls, preemptive (or similar) rights, subscriptions or other rights,
agreements, arrangements or commitments of any character obligating the Company
to issue, transfer or sell, or cause to be issued, transferred or sold, any
shares of the capital stock of the Company or other equity interests in the
Company or any securities convertible into or exchangeable for such shares of
capital stock or other equity interests, including the Securities, and there are
no outstanding contractual obligations of the Company to repurchase, redeem or
otherwise acquire any shares of its capital stock or other equity interests. The
issuance and sale of the Securities will not obligate the Company to issue or
sell, pursuant to any pre-emptive right or otherwise, shares of Common Stock or
other securities to any Person (other than the Purchasers) and will not result
in a right of any holder of Company securities to adjust the exercise,
conversion, exchange or reset price under such securities.

(b) The Company owns all of the issued and outstanding equity interests of the
Subsidiary. No preferred equity of the Subsidiary is issued and outstanding.
There are no existing options, warrants, calls, preemptive (or similar) rights,
subscriptions or other rights, agreements, arrangements or commitments of any
character obligating the Subsidiary to issue, transfer or sell, or cause to be
issued, transferred or sold, any equity of the Subsidiary or any securities
convertible into or exchangeable for equity interests and there are no
outstanding contractual obligations of the Subsidiary to repurchase, redeem or
otherwise acquire any of its equity interests.



--------------------------------------------------------------------------------

3.3 Registration Rights. Except as set forth in Schedule 3.3 to the Disclosure
Schedule, the Company has not granted or agreed to grant to any Person any right
(including “piggy-back” and demand registration rights) to have any capital
stock or other securities of the Company registered with the SEC or any other
government authority.

3.4 Authorization. All corporate action on the part of the Company, its officers
and directors necessary for the authorization, execution, delivery and
performance of this Agreement and the Transaction Documents and the consummation
of the transactions contemplated herein and therein has been taken, other than
for the Stockholder Approval. When executed and delivered by the Company, each
of this Agreement and the Transaction Documents shall constitute a legal, valid
and binding obligation of the Company, enforceable against the Company in
accordance with its terms, except as such may be limited by bankruptcy,
insolvency, reorganization or other laws affecting creditors’ rights generally
and by general equitable principles. Assuming receipt of the Stockholder
Approval, the Company has all requisite corporate power and authority to enter
into this Agreement and the Transaction Documents and to carry out and perform
its obligations under their respective terms.

3.5 Valid Issuance of the Shares. The Shares have been duly authorized, and the
Shares (a) will be validly issued, fully paid and nonassessable, (b) will not be
subject to any encumbrances, preemptive rights or any other similar contractual
rights of the stockholders of the Company or any other Person, and (c) the
applicable Purchaser will obtain sole record and beneficial ownership of such
Shares and take good marketable title thereto, free and clear of any Liens
(defined for purposes hereof without regard to the carve-outs set forth in
clauses (a) through (c) of the definition of Lien), claims, charges, taxes,
options or transfer restrictions of any kind which are imposed by the Company,
or arise as a result of the Company’s action or omission, other than those
transfer restrictions explicitly set forth in this Agreement. The Company has
reserved from its duly authorized capital stock the number of shares of Common
Stock issuable upon execution of this Agreement.

3.6 Company Documents. The Company’s Annual Report on Form 10-K filed with the
SEC on March 31, 2006 and the Quarterly Reports on Form 10-Q as filed with the
SEC on May 9, 2006 and August 14, 2006 and November 14, 2006 (together, the
“Company Documents”) complied in all material respects with the requirements of
the Exchange Act, and the rules and regulations promulgated thereunder. The
financial statements in the Company Documents (the “Financial Statements”)
(i) comply in all material respects with applicable accounting requirements and
the rules and regulations of the SEC with respect thereto in effect at the time
of filing, (ii) have been prepared in accordance with United States generally
accepted accounting principles applied on a consistent basis during the periods
covered thereby, and (iii) present fairly, in all material respects, the
financial position of the Company and the Subsidiary and the results of
operations and cash flows as of the date and for the periods indicated therein.
The Company Documents and Financial Statements do not contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements made therein, in light of the
circumstances under which they were made, not misleading. All material
agreements to which the Company is a party or to which the property or



--------------------------------------------------------------------------------

assets of the Company are subject are included as part of or specifically
identified in the Company Documents to the extent required by the rules and
regulations of the SEC as in effect at the time of filing.

3.7 Consents. Except for (a) the filing and effectiveness of any registration
statement required to be filed by the Company under the Securities Act pursuant
to the terms of the Registration Rights Agreement, (b) any required state “blue
sky” law filings in connection with the transactions contemplated hereunder or
under the Transaction Documents and (c) the Stockholder Approval, all consents,
approvals, orders and authorizations required on the part of the Company in
connection with the execution or delivery of, or the performance of the
obligations under, this Agreement and the Transaction Documents, and the
consummation of the transactions contemplated herein and therein, and the
issuance of the Shares have been obtained and will be effective as of the date
hereof.

3.8 No Conflict; Compliance With Laws.

(a) The execution, delivery and performance by the Company of this Agreement and
the Transaction Documents, and the consummation of the transactions contemplated
hereby and thereby, including, upon receipt of the Stockholder Approval, the
Shares, do not and will not (i) conflict with or violate any provision of the
Certificate of Incorporation (or other charter documents) or By-laws of the
Company or the organizational documents of the Subsidiary, (ii) breach, conflict
with or result in any violation of or default (or an event that with notice or
lapse of time or both would become a default) under, or give rise to a right of
termination, amendment, acceleration or cancellation (with or without notice or
lapse of time, or both) of any obligation, contract, commitment, lease,
agreement, mortgage, note, bond, agreement or other instrument or obligation to
which the Company or the Subsidiary is a party or by which they or any of their
properties or assets are bound, or (iii) result in a violation of any statute,
law, rule, regulation, order, ordinance or restriction applicable to the
Company, the Subsidiary or any of their properties or assets, or any judgment,
writ, injunction or decree of any court, judicial or quasi-judicial tribunal
applicable to the Company, the Subsidiary or any of their properties or assets.

(b) Neither the Company nor the Subsidiary (i) is in default under or in
violation of (and no event has occurred that has not been waived that, with
notice or lapse of time or both, would result in a default by the Company or the
Subsidiary), nor has the Company or the Subsidiary received written notice of a
claim that it is in default under or that it is in violation of, any indenture,
loan or credit agreement or any other agreement or instrument to which it is a
party or by which it or any of its properties or assets is bound (unless such
default or violation has been waived), or (ii) is in violation of any statute,
rule or regulation of any governmental authority, including without limitation
all foreign, federal, state and local laws relating to taxes, environmental
protection, occupational health and safety, product quality and safety and
employment and labor matters, except in each case as does not, and could not,
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

3.9 Brokers or Finders. Other than the fee (the “Broker Fee”) the Company will
pay to Tejas Securities Group, Inc. (“Tejas”) upon the Closing in an amount set
forth on Schedule 3.9 to the Disclosure Schedule, neither the Company nor the
Subsidiary has dealt with



--------------------------------------------------------------------------------

any broker or finder in connection with the transactions contemplated by this
Agreement or the Transaction Documents, and neither the Company nor the
Subsidiary has incurred, or shall incur, directly or indirectly, any liability
for any brokerage or finders’ fees or agents’ commissions or any similar charges
in connection with this Agreement or the Transaction Documents, or any
transaction contemplated hereby or thereby.

3.10 Absence of Litigation. There are no pending or, to the Company’s knowledge,
threatened actions, suits, claims, proceedings or investigations against or
involving the Company or the Subsidiary.

3.11 No Undisclosed Liabilities; Indebtedness. Since September 30, 2006, the
Company and the Subsidiary have incurred no material liabilities or obligations,
whether known or unknown, asserted or unasserted, fixed or contingent, accrued
or unaccrued, matured or unmatured, liquidated or unliquidated, or otherwise,
other than liabilities or obligations arising in the ordinary course of
business. Except for indebtedness reflected in the Financial Statements, the
Company has no indebtedness outstanding as of the date hereof. The Financial
Statements include appropriate reserves for liabilities of the Subsidiary as of
September 30, 2006. The Company is not in default with respect to any
outstanding indebtedness or any instrument relating thereto.

3.12 Contracts. Each of the Company’s and the Subsidiary’s material contracts,
agreements, instruments and other documents are legal, valid, binding and in
full force and effect and are enforceable by the Company and the Subsidiary, as
applicable, in accordance with their respective terms, except as such may be
limited by bankruptcy, insolvency, reorganization or other laws affecting
creditors’ rights generally and by general equitable principles.

3.13 Title to Assets. Each of the Company and the Subsidiary has good and
marketable title to all real and personal property owned by it that is material
to the business of the Company or the Subsidiary, in each case free and clear of
all Liens, except those, if any, reflected in the Financial Statements or
incurred in the ordinary course of business consistent with past practice. Any
real property and facilities held under lease by the Company or the Subsidiary
are held by it or them under valid, subsisting and enforceable leases (subject
to laws of general application relating to bankruptcy, insolvency,
reorganization, or other similar laws affecting creditors’ rights generally and
other equitable remedies) with which the Company and the Subsidiary are in
compliance in all material respects.

3.14 Labor Relations. No labor or employment dispute exists or, to the knowledge
of the Company or the Subsidiary, is imminent or threatened, with respect to any
of the employees or consultants of the Company or the Subsidiary that has, or
could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect.

3.15 Intellectual Property. The Company is the owner of, or has the right to
use, all right, title and interest in and to all material foreign and domestic
patents, patent rights, trademarks, service marks, trade names, brands,
copyrights (whether or not registered and, if applicable, including pending
applications for registration) and other proprietary rights or information,
owned by the Company (collectively, the “Rights”), and in and to each material



--------------------------------------------------------------------------------

invention, software, trade secret, and technology used by the Company or the
Subsidiary (the Rights and such other items, the “Intellectual Property”), and,
to the Company’s knowledge, the Company owns and has the right to use the same,
free and clear of any claim or conflict with the rights of others (subject to
the provisions of any applicable license agreement). There have been no written
claims made against the Company or the Subsidiary asserting the invalidity,
abuse, misuse, or unenforceability of any of the Intellectual Property, and, to
the Company’s knowledge, there are no reasonable grounds for any such claims.

3.16 Subsidiaries; Joint Ventures. Except for DayStar Solar LLC (the
“Subsidiary”), the Company has no other subsidiaries and (i) does not otherwise
own or control, directly or indirectly, any other Person and (ii) does not hold
equity interests, directly or indirectly, in any other Person. Except as
described in the Company Documents, the Company is not a participant in any
joint venture, partnership, or similar arrangement material to its business.

3.17 Taxes. The Company and the Subsidiary have filed (or have had filed on
their behalf), will timely file or will cause to be timely filed, or have timely
filed for an extension of the time to file, all Tax Returns (as defined below)
required by applicable law to be filed by it or them prior to or as of the date
hereof, and such Tax Returns are, or will be at the time of filing, true,
correct and complete in all material respects. Each of the Company and the
Subsidiary has paid (or has had paid on its behalf) or, where payment is not yet
due, has established (or has had established on its behalf and for its sole
benefit and recourse) or will establish or cause to be established in accordance
with United States generally accepted accounting principles on or before the
date hereof an adequate accrual for the payment of, all material Taxes (as
defined below) due with respect to any period ending prior to or as of the date
hereof. “Taxes” shall mean any and all taxes, charges, fees, levies or other
assessments, including income, gross receipts, excise, real or personal
property, sales, withholding, social security, retirement, unemployment,
occupation, use, goods and services, license, value added, capital, net worth,
payroll, profits, franchise, transfer and recording taxes, fees and charges, and
any other taxes, assessment or similar charges imposed by the Internal Revenue
Service or any taxing authority (whether state, county, local or foreign) (each,
a “Taxing Authority”), including any interest, fines, penalties or additional
amounts attributable to or imposed upon any such taxes or other assessments.
“Tax Return” shall mean any report, return, document, declaration or other
information or filing required to be supplied to any Taxing Authority, including
information returns, any documents with respect to accompanying payments of
estimated Taxes, or with respect to or accompanying requests for extensions of
time in which to file any such return, report, document, declaration or other
information. There are no claims or assessments pending against the Company or
the Subsidiary for any material alleged deficiency in any Tax, and neither the
Company nor the Subsidiary has been notified in writing of any material proposed
Tax claims or assessments against the Company or the Subsidiary. No Tax Return
of the Company or the Subsidiary is or has been the subject of an examination by
a Taxing Authority. Each of the Company and the Subsidiary has withheld from
each payment made to any of its past or present employees, officers and
directors, and any other person, the amount of all material Taxes and other
deductions required to be withheld therefrom and paid the same to the proper
Taxing Authority within the time required by law.



--------------------------------------------------------------------------------

3.18 Pensions and Benefits.

(a) Schedule 3.18(a) to the Disclosure Schedule contains a true and complete
list of each “employee benefit plan” within the meaning of Section 3(3) of the
United States Employee Retirement Income Security Act of 1974, as amended
(“ERISA”), including, without limitation, multiemployer plans within the meaning
of Section 3(37) of ERISA, and all retirement, profit sharing, stock option,
stock bonus, stock purchase, severance, fringe benefit, deferred compensation,
and other employee benefit programs, plans, or arrangements, whether or not
subject to ERISA, under which (i) any current or former directors, officers,
employees or consultants of the Company has any present or future right to
benefits and which are contributed to, sponsored by or maintained by the Company
or the Subsidiary, or (ii) the Company or the Subsidiary has any present or
future liability. All such programs, plans, or arrangements shall be
collectively referred to as the “Company Plans.” Each Company Plan is included
as part of or specifically identified in the Company Documents to the extent
required by the rules and regulations of the SEC as in effect at the time of
filing.

(b)(i) Each Company Plan has been established and administered in all material
respects in accordance with its terms and in compliance with the applicable
provisions of ERISA, the Internal Revenue Code of 1986, as amended (the “Code”),
and other applicable laws, rules and regulations; (ii) each Company Plan which
is intended to be qualified within the meaning of Section 401(a) of the Code is
so qualified and has received a favorable determination letter as to its
qualification (or if maintained pursuant to a prototype form of instrument the
sponsor thereof has received a favorable opinion letter as to its
qualification), and to the Company’s knowledge nothing has occurred, whether by
action or failure to act, that could reasonably be expected to cause the loss of
such qualification; and (iii) no Company Plan provides retiree health or life
insurance benefits (whether or not insured), and neither the Company nor the
Subsidiary have any obligations to provide any such retiree benefits other than
as required pursuant to Section 4980B of the Code or other applicable law.

(c) No Company Plan is a “multiemployer plan” as defined in Section 4001(a)(3)
of ERISA or a plan subject to the minimum funding requirements of Section 302 or
ERISA or Section 412 of the Code or Title IV of ERISA, and neither the Company,
the Subsidiary, nor any member of their Controlled Group has any liability or
obligation in respect of, any such multiemployer plan or plan. With respect to
any Company Plan and to the Company’s knowledge, (i) no actions, suits or claims
(other than routine claims for benefits in the ordinary course) are pending or
threatened, and (ii) no administrative investigation, audit or other
administrative proceeding by the Department of Labor, the PBGC, the Internal
Revenue Service or other governmental agencies are pending, threatened or in
progress.

3.19 Private Placement; Communications with Purchasers. Neither the Company nor
any Person acting on the Company’s behalf has sold or offered to sell or
solicited any offer to buy the Shares by means of any form of general
solicitation or advertising. Neither the Company nor any of its Affiliates nor
any person acting on the Company’s behalf has, directly or indirectly, at any
time within the past six (6) months, made any offer or sale of any security or
solicitation of any offer to buy any security under circumstances that would
(i) eliminate the availability of the exemption from registration under
Regulation D under the Securities Act in connection with the sale or issuance of
the Securities as contemplated hereby or (ii) cause the offering or issuance of
the Securities pursuant to this Agreement or any of the Transaction Documents to
be integrated with prior offerings by the Company for purposes of any



--------------------------------------------------------------------------------

applicable law, regulation or stockholder approval provisions. Neither the
Company nor the Subsidiary is, or is an Affiliate of, an “investment company”
within the meaning of the Investment Company Act of 1940, as amended. No
consent, license, permit, waiver, approval or authorization of, or designation,
declaration, registration or filing with, the SEC or any state securities
regulatory authority is required in connection with the offer, sale, issuance or
delivery of the Securities other than the possible filing of Form D with the
SEC. The Company does not have any agreement or understanding with any Purchaser
with respect to the transactions contemplated by this Agreement or the
Registration Rights Agreement, other than as specified in this Agreement or the
Registration Rights Agreement.

3.20 Material Changes. Except as set forth on Schedule 3.20 to the Disclosure
Schedule, since December 31, 2005, the Company has conducted its business only
in the ordinary course, consistent with past practice, and since such date there
has not occurred: (i) a Material Adverse Effect; (ii) any amendments or changes
in the charter documents or by-laws of the Company or the Subsidiary; (iii) any:
(A) incurrence, assumption or guarantee by the Company or the Subsidiary of any
debt for borrowed money other than (1) equipment leases made in the ordinary
course of business, consistent with past practice and (2) any such incurrence,
assumption or guarantee with respect to an amount of $10,000 or less that has
been disclosed in the Company Documents; (B) issuance or sale of any securities
convertible into or exchangeable for securities of the Company other than to
directors, employees and consultants pursuant to existing equity compensation or
stock purchase plans of the Company; (C) issuance or sale of options or other
rights to acquire from the Company or the Subsidiary, directly or indirectly,
securities of the Company or any securities convertible into or exchangeable for
any such securities, other than options issued to directors, employees and
consultants in the ordinary course of business, consistent with past practice;
(D) issuance or sale of any stock, bond or other corporate security other than
equity securities to directors, employees and consultants pursuant to existing
equity compensation or stock purchase plans of the Company; (E) declaration or
making of any payment or distribution to stockholders or purchase or redemption
of any share of its capital stock or other security other than to or from
directors, officers and employees of the Company or the Subsidiary as
compensation for or in connection with services rendered to the Company or the
Subsidiary (as applicable) or for reimbursement of expenses incurred on behalf
of the Company or the Subsidiary (as applicable); (F) sale, assignment or
transfer of any of its intangible assets except in the ordinary course of
business, consistent with past practice, or cancellation of any debt or claim
except in the ordinary course of business, consistent with past practice;
(G) waiver of any right of substantial value whether or not in the ordinary
course of business; (H) material change in officer compensation; or (I) other
commitment (contingent or otherwise) to do any of the foregoing; (iv) any
creation, sufferance or assumption by the Company or of the Subsidiary of any
Lien on any asset or any making of any loan, advance or capital contribution to
or investment in any Person, in an aggregate amount which exceeds $10,000
outstanding at any time; (v) any entry into, amendment of, relinquishment,
termination or non-renewal by the Company or the Subsidiary of any material
contract, license, lease, transaction, commitment or other right or obligation,
other than in the ordinary course of business, consistent with past practice; or
(vi) any transfer or grant of a material right with respect to the intellectual
property owned or licensed by the Company or the Subsidiary, except as among the
Company and the Subsidiary.



--------------------------------------------------------------------------------

3.21 Regulatory Permits. The Company and the Subsidiary possess all
certificates, approvals, authorizations and permits issued by the appropriate
federal, state, local or foreign regulatory authorities necessary to conduct
their businesses as described in the Company Documents, except where the failure
to possess such permits does not, and could not have, individually or in the
aggregate, a Material Adverse Effect (the “Material Permits”), and the Company
has not received any written notice of proceedings relating to the revocation or
modification of any Material Permits except as described in the Company
Documents.

3.22 Transactions with Affiliates and Employees. Except as set forth in the
Company Documents, none of the officers or directors of the Company or the
Subsidiary and, to the knowledge of the Company and Subsidiary, none of the
employees of the Company or Subsidiary, is presently a party to any transaction
or agreement with the Company or the Subsidiary, as applicable (other than for
services as employees, officers and directors) exceeding $60,000, including any
contract, agreement or other arrangement providing for the furnishing of
services to or by, providing for rental of real or personal property to or from,
or otherwise requiring payments to or from any officer, director or such
employee or, to the knowledge of the Company and Subsidiary, any entity in which
any officer, director, or any such employee has a substantial interest or is an
officer, director, agent or partner.

3.23 Insurance. The Company and the Subsidiary are insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as are prudent and customary for the business in which the Company and
the Subsidiary are engaged. The Company has no reason to believe that it will
not be able to renew existing insurance coverage for itself and the Subsidiary
as and when such coverage expires or to obtain similar coverage from similar
insurers as may be necessary or appropriate to continue business.

3.24 Internal Accounting Controls. The Company maintains a system of internal
accounting controls sufficient to provide reasonable assurance that
(i) transactions are executed in accordance with management’s general or
specific authorizations; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with United States generally
accepted accounting principles and to maintain asset accountability;
(iii) access to assets is permitted only in accordance with management’s general
or specific authorizations; (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences; and (v) the Company is otherwise in
compliance with the Securities Act, the Exchange Act and all other rules and
regulations promulgated by the SEC and applicable to the Company, including such
rules and regulations to implement the Sarbanes-Oxley Act of 2002, as amended.

3.25 Environmental Compliance.

(a) Compliance. Each of the Company and the Subsidiary are in compliance with
all Environmental Protection Laws in effect in each jurisdiction where it is
currently doing business and no material expenditures will be required in order
to comply with any Environmental Protection Law.



--------------------------------------------------------------------------------

(b) Liability. Neither the Company nor the Subsidiary is subject to any
liability under any Environmental Protection Law that, in the aggregate for all
such liabilities, would reasonably be expected to have a Material Adverse
Effect.

(c) Notices. Neither the Company nor the Subsidiary has received any:

(i) notice from any Governmental Authority by which any of its currently or
previously owned or leased properties has been identified in any manner by any
Governmental Authority as a hazardous substance disposal or removal site, “Super
Fund” clean-up site, or candidate for removal or closure pursuant to any
Environmental Protection Law,

(ii) notice of any Lien arising under or in connection with any Environmental
Protection Law that has attached to any revenues of, or to, any of its currently
or previously owned or leased properties, or

(iii) communication, written or oral, from any Governmental Authority concerning
any action or omission in connection with its currently or previously owned or
leased properties resulting in the release of any hazardous substance resulting
in any violation of any Environmental Protection Law, in each case where the
effect of which, in the aggregate for all such notices and communications, would
reasonably be expected to have a Material Adverse Effect.

3.26 Disclosure. Neither the Company nor, to the Company’s knowledge, any other
Person acting on its behalf and at the direction of the Company, has provided to
any Purchaser or its agents or counsel any information that in the Company’s
reasonable judgment, at the time such information was furnished, constitutes
material, non-public information, except such information as may have been
disclosed to certain Board members, who are affiliated with certain Purchasers,
in their capacity as directors of the Company. The Company understands and
confirms that each Purchaser will rely on the representations and covenants
contained herein in effecting the transactions contemplated by this Agreement
and the Transaction Documents, and in the securities of the Company after the
Closing. All disclosure provided to the Purchasers regarding the Company, its
business and the transactions contemplated hereby, including the Schedules to
this Agreement furnished by or on behalf of the Company, taken as a whole is
true and correct and does not contain any untrue statement of material fact or
omit to state any material fact necessary in order to make the statements made
therein, in the light of the circumstances under which they were made, not
misleading. No event or circumstance has occurred or information exists with
respect to the Company or the Subsidiary or its or their business, properties,
prospects, operations or financial conditions, which, under applicable law, rule
or regulation, requires public disclosure or announcement by the Company but
which has not been so publicly announced or disclosed. The Company acknowledges
and agrees that no Purchaser makes or has made any representations or warranties
with respect to the transactions contemplated hereby other than those
specifically set forth in Section 4.



--------------------------------------------------------------------------------

  4. REPRESENTATIONS AND WARRANTIES OF THE PURCHASERS.

Each Purchaser represents and warrants, severally (as to itself) and not
jointly, to the Company as follows:

4.1 Authorization. All action on the part of such Purchaser and, if applicable,
its officers, directors, managers, members, shareholders and/or partners
necessary for the authorization, execution, delivery and performance of this
Agreement and the Registration Rights Agreement, and the consummation of the
transactions contemplated herein and therein, has been taken. When executed and
delivered, each of this Agreement and the Registration Rights Agreement will
constitute the legal, valid and binding obligation of such Purchaser,
enforceable against such Purchaser in accordance with its terms, except as such
may be limited by bankruptcy, insolvency, reorganization or other laws affecting
creditors’ rights generally and by general equitable principles. Such Purchaser
has all requisite corporate power and authority to enter into each of this
Agreement and the Registration Rights Agreement, and to carry out and perform
its obligations under the terms of hereof and thereof.

4.2 Purchase Entirely for Own Account. Such Purchaser is acquiring the
Securities for its own account for investment and not for resale or with a view
to distribution thereof in violation of the Securities Act.

4.3 Investor Status; Etc. Such Purchaser certifies and represents to the Company
that it is an “accredited investor” as defined in Rule 501 of Regulation D
promulgated under the Securities Act and was not organized for the purpose of
acquiring any of the Shares. Such Purchaser’s financial condition is such that
it is able to bear the risk of holding the Shares for an indefinite period of
time and the risk of loss of its entire investment. Such Purchaser has
sufficient knowledge and experience in investing in companies similar to the
Company so as to be able to evaluate the risks and merits of its investment in
the Company.

4.4 Securities Not Registered. Such Purchaser understands that the Securities
have not been registered under the Securities Act, by reason of their issuance
by the Company in a transaction exempt from the registration requirements of the
Securities Act, and that the Securities must continue to be held by such
Purchaser unless a subsequent disposition thereof is registered under the
Securities Act or is exempt from such registration. Such Purchaser understands
that the exemptions from registration afforded by Rule 144 (the provisions of
which are known to it) promulgated under the Securities Act depend on the
satisfaction of various conditions, and that, if applicable, Rule 144 may afford
the basis for sales only in limited amounts.

4.5 No Conflict. The execution and delivery of this Agreement and the
Registration Rights Agreement by such Purchaser, and the consummation of the
transactions contemplated hereby and thereby, will not conflict with or result
in any violation of or default by such Purchaser (with or without notice or
lapse of time, or both) under any provision of the organizational documents of
such Purchaser.

4.6 Brokers. Such Purchaser has not retained, utilized or been represented by
any broker or finder in connection with the transactions contemplated by this
Agreement.



--------------------------------------------------------------------------------

4.7 Consents. All consents, approvals, orders and authorizations required on the
part of such Purchaser in connection with the execution, delivery or performance
of this Agreement and the consummation of the transactions contemplated herein
have been obtained and are effective as of the date hereof.

4.8 Disclosure of Information. Such Purchaser believes it has received all the
information it considers necessary or appropriate for deciding whether to
purchase the Securities. Such Purchaser further represents that it has had an
opportunity to ask questions and receive answers from the Company regarding the
terms and conditions of the offering of the Securities and the business,
properties, prospects and financial condition of the Company.



--------------------------------------------------------------------------------

  5. CONDITIONS PRECEDENT.

5.1 Conditions to the Obligation of the Purchasers to Consummate the Closing.
The obligation of each Purchaser to consummate at the Closing the purchase and
payment for the Shares to be purchased by such Purchaser is subject to the
satisfaction (or waiver by such Purchaser) of the following conditions
precedent:

(a) The Company shall deliver to such Purchaser, a certificate in form and
substance satisfactory to such Purchaser, dated the Closing Date and signed by
the Company’s chief operating officer, certifying that (i) the representations
and warranties of the Company contained herein are true and correct on and as of
the date hereof and the Closing Date and (ii) the Company has performed and
complied with all obligations, agreements and conditions set forth or herein
required on or before the date hereof or the Closing Date.

(b) No proceeding challenging this Agreement or the Transaction Documents, or
the transactions contemplated hereby or thereby, or seeking to prohibit, alter,
prevent or materially delay the Closing, shall have been instituted before any
court, arbitrator or governmental body, agency or official or shall be pending
against or involving the Company.

(c) The sale of the Shares to the Purchasers shall not be prohibited by any law,
rule, governmental order or regulation.

(d) Such Purchaser shall have received from counsel to the Company, an opinion
addressed to such Purchaser, dated the Closing Date and substantially in the
form of Exhibit E hereto.

(e) Such Purchaser shall have received from the Company an original stock
certificate in the amount of Shares set forth opposite such Purchaser’s name on
Exhibit A hereto.

(f) The Company shall have delivered, in form and substance satisfactory to such
Purchaser, a certificate dated the Closing Date and signed by the secretary or
another appropriate executive officer of the Company, certifying (i) that
attached copies of the Certificate of Incorporation, the By-Laws and resolutions
of the Board approving this Agreement and the Transaction Documents are all
true, complete and correct and remain in full force and effect as of the date
hereof, and (ii) as to the incumbency and specimen signature of each officer of
the Company executing this Agreement, the Transaction Documents and any other
document delivered in connection herewith on behalf of the Company.

(g) [intentionally omitted].

(h) The Company shall have received Stockholder Approval.

5.2 Conditions to the Obligation of the Company to Consummate the Closing. The
obligation of the Company to consummate the Closing and to issue and sell the
Shares to any Purchaser at the Closing is subject to the satisfaction of the
following conditions precedent:



--------------------------------------------------------------------------------

(a) The representations and warranties of such Purchaser contained herein shall
be true and correct in all respects on and as of the Closing Date.

(b) Such Purchaser shall have performed all obligations and conditions herein
required to be performed or complied with by such Purchaser on or prior to the
Closing Date.

(c) No proceeding challenging this Agreement or the Transaction Documents, or
the transactions contemplated hereby or thereby, or seeking to prohibit, alter,
prevent or materially delay the Closing, shall have been instituted before any
court, arbitrator or governmental body, agency or official or shall be pending
against or involving such Purchaser.

(d) The sale of the Shares by the Company shall not be prohibited by any law,
rule, governmental order or regulation..

(e) The Company shall have received Stockholder Approval.

 

  6. CERTAIN COVENANTS AND AGREEMENTS.

6.1 Transfer of Securities. Each Purchaser agrees severally (as to itself only)
and not jointly that it shall not sell, assign, pledge, transfer or otherwise
dispose of or encumber any of the Shares except (a) pursuant to an effective
registration statement under the Securities Act, (b) to an Affiliate (so long as
such Affiliate agrees to be bound by the terms and provisions of this Agreement
as if, and to the fullest extent as, such Purchaser), or (c) pursuant to an
available exemption from registration under the Securities Act (including sales
permitted pursuant to Rule 144) and applicable state securities laws and, if
requested by the Company, upon delivery by such Purchaser of either an opinion
of counsel of such Purchaser reasonably satisfactory to the Company to the
effect that the proposed transfer is exempt from or does not require
registration under the Securities Act and applicable state securities laws or a
representation letter of such Purchaser reasonably satisfactory to the Company
setting forth a factual basis for concluding that such proposed transfer is
exempt from or does not require registration under the Securities Act and
applicable state securities laws. Any transfer or purported transfer of the
Securities in violation of this Section 6.1 shall be void. The Company shall not
register any transfer of the Securities in violation of this Section 6.1. The
Company may, and may instruct any transfer agent for the Company, to place such
stop transfer orders as may be required on the transfer books of the Company in
order to ensure compliance with the provisions of this Section 6.11.

6.2 Legends.

(a) To the extent applicable, each certificate or other document evidencing the
Shares shall be endorsed with the legend set forth below, and each Purchaser
covenants that, except to the extent such restrictions are waived by the
Company, it shall not transfer the shares represented by any such certificate
without complying with the restrictions on transfer described in this Agreement
and the legends endorsed on such certificate:

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES



--------------------------------------------------------------------------------

ACT OF 1933, AS AMENDED, AND MAY NOT BE OFFERED OR SOLD IN THE ABSENCE OF AN
EFFECTIVE REGISTRATION STATEMENT UNDER SAID ACT OR PURSUANT TO AN AVAILABLE
EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, REGISTRATION UNDER SAID
ACT.”

(b) The legend set forth in Section 6.2(a) shall be removed from the
certificates evidencing the Shares (i) following any sale of such Shares
pursuant to Rule 144 or any effective registration statement, or (ii) if such
Shares are eligible for sale under Rule 144(k) (and the holder of such Shares
has submitted a written request to the Company for removal of the legend
indicating that the holder has complied with the applicable provisions of Rule
144 or such judicial interpretation or pronouncement), or (iii) if such legend
is not required under applicable requirements of the Securities Act (including
judicial interpretations and pronouncements issued by the staff of the SEC) (and
the holder of such Shares has submitted a written request to the Company for
removal of the legend indicating that such legend is not required under
applicable requirements of the Securities Act (including such judicial
interpretations and pronouncements). The Company shall cause its counsel to
issue a legal opinion to the Company’s transfer agent promptly upon the
occurrence of any of the events in clauses (i), (ii) or (iii) above to effect
the removal of the legend on certificates evidencing the Shares and shall also
cause its counsel to issue a “blanket” legal opinion to the Company’s transfer
agent promptly after the effective date of any registration statement covering
the resale of Shares, if required by the Company’s transfer agent, to allow
sales without restriction pursuant to an effective registration statement. The
Company agrees that at such time as such legend is no longer required under this
Section 6.2(b), it will, no later than three (3) Business Days following the
delivery by a Purchaser to the Company or the Company’s transfer agent of a
certificate representing the Shares issued with a restrictive legend, deliver or
cause to be delivered to such Purchaser a certificate representing such Shares
that is free from all restrictive and other legends; provided that in the case
of removal of the legend for reasons set forth in clause (ii) above, the holder
of such Shares has submitted a written request to the Company for removal of the
legend indicating that the holder has complied with the applicable provisions of
Rule 144. The Company may not make any notation on its records or give
instructions to any transfer agent of the Company that enlarge the restrictions
on transfer set forth in this Section.

6.3 Publicity. Except to the extent required by applicable laws, rules,
regulations or stock exchange requirements, neither (a) the Company, the
Subsidiary or any of their Affiliates nor (b) any Purchaser or any of its
Affiliates shall, without the written consent of the other, make any public
announcement or issue any press release with respect to the transactions
contemplated by this Agreement. In no event will either (a) the Company, the
Subsidiary or any of their Affiliates or (b) any Purchaser or any of its
Affiliates make any public announcement or issue any press release with respect
to the transactions contemplated by this Agreement without consulting with the
other party and giving the other party a reasonable opportunity to review and,
to the extent such party is specially named in such announcement or press
release, approve, the content of such public announcement or press release. The
Company shall, on or before 8:30 a.m., New York City Time, on the first Business
Day after the date of this Agreement, issue a press release (the “Press
Release”) disclosing all material terms of the transactions contemplated hereby.
On or before 8:30 a.m., New York City Time, on the first



--------------------------------------------------------------------------------

Business Day following the Closing Date, the Company shall file a Current Report
on Form 8-K describing the terms of the transactions contemplated by the
Transaction Documents in the form required by the 1934 Act, and attaching the
material Transaction Documents (including this Agreement and all schedules and
exhibits to this Agreement) as exhibits to such filing (including all
attachments, the “8-K Filing”).”

6.4 Material, Nonpublic Information. From and after the issuance of the Press
Release (as defined in Section 6.3), no Purchaser shall be in possession of any
material, nonpublic information received from the Company, any of its
Subsidiaries or any of its respective officers, directors, employees or agents,
that is not disclosed in the Press Release. Except as required by law, the
Company and its directors, officers, employees and agents shall not provide any
Purchaser with any material non-public information regarding the Company or the
Subsidiary at any time after the Closing, except such information as may be
required to be disclosed to certain Board members, who are affiliated with
certain Purchasers, in their capacity as directors of the Company. In the event
of a breach of the foregoing covenant following the Closing Date, or in the
event that Company is legally required to make certain disclosures to any
Purchaser (and does so) following the Closing Date, then in addition to any
other remedy provided for herein, in the Transaction Documents or in equity or
at law, each Purchaser to whom information has been disclosed (whether as a
result of breach or as required by law) may request, in writing, that the
Company promptly (but in no event more than five (5) Business Days after the
date of such writing) publicly disclose, by press release, SEC filing, or
otherwise, an appropriate summary of the information that, in such Purchaser’s
reasonable judgment, constitutes the then material non-public information. After
such five (5) Business Day period, the Purchaser(s) who was or were in receipt
of such material non-public information shall be automatically authorized to
make all of the information, or any portion thereof, available to the public
generally, without incurring any liability to the Company for such disclosure.

6.5 [Intentionally Omitted].

6.6 Integration. The Company shall not sell, offer for sale or solicit offers to
buy or otherwise negotiate in respect of any security (as defined in Section 2
of the Securities Act) that would be integrated with the offer or sale of the
Securities in a manner that would require the registration under the Securities
Act of the sale of the Securities or the issuance of the Securities to the
Purchasers.

6.7 Reservation of Common Stock for Issuance. The Company agrees to reserve from
its duly authorized capital stock the total number of shares of Common Stock
issuable upon the Closing.

6.8 Required Approvals. As promptly as practicable after the date of this
Agreement, the Company shall make, or cause to be made, all filings permitted to
be made post-closing with any governmental or administrative agency or any other
Person necessary to consummate the transactions contemplated hereby.

6.9 Use of Proceeds. The proceeds from the sale of the Securities may be used
for general corporate purposes, including the payment of all expenses incurred
in connection with the offering of the Securities, but may not be used to make
any payment or prepayment on any indebtedness of the Company or the Subsidiary.



--------------------------------------------------------------------------------

6.10 Placement Agent Fees and Arrangements. The Company shall not amend or
change its fee and expense reimbursement arrangements with Tejas Securities
Group, Inc. or its affiliates without the consent of a majority in interest of
the Holders.

6.11 Listing of the Shares on National Securities Exchange. The Company shall
use commercially reasonable efforts to have the Shares listed for trading on The
Nasdaq Stock Market, Inc.

6.12 Expenses. The Company agrees to pay the reasonable and actual fees and
expenses of the Holders incurred in connection with any enforcement proceedings
brought by the Holders by the Company.

6.13 Liquidated Damages. If prior to Closing and the issuance of the Shares and
for 180 days after the date of this Agreement, if a Closing has not occurred,
the Company consummates a Sale Event, each Purchaser shall be entitled to
receive a distribution from the Company in connection with such Sale Event of an
amount equal to the product of (a)(i) the price paid in the Sale Event per Share
minus (ii) the Per Share Purchase Price multiplied by (b) that number of Shares
as set forth opposite such Purchaser’s name on Exhibit A. As used in this
Section, “Sale Event” shall mean (a) any merger or consolidation of the Company
into or with another corporation (except one in which the holders of capital
stock of the Company immediately prior to such merger or consolidation continue
to hold at least a majority of the voting power of the capital stock of the
surviving corporation), (b) any sale of all or substantially all of the assets
of the Company, and (c) any alternative private placement financing (in which
case the liquidated damages payable pursuant to this clause (c) shall not exceed
$7,500,000 in the aggregate).

6.14 Prohibition of Hedging. During the last thirty (30) days prior to the date
hereof, none of the Purchasers nor any affiliate of any of the Purchasers which
(y) has or shares discretion relating to such Purchaser’s investments or trading
or information concerning such Purchaser’s investments, or (z) is subject to
such Purchaser’s review or input concerning such affiliate’s investments or
trading (collectively, “Trading Affiliates”) has, directly or indirectly,
effected or agreed to effect any short sale, whether or not against the box,
established any “put equivalent position” (as defined in Rule 16a-1(h) under the
Exchange Act) with respect to the Common Stock, granted any other right
(including, without limitation, any put or call option) with respect to the
Common Stock or with respect to any security that includes, relates to or
derived any significant part of its value from the Common Stock or otherwise
sought to hedge its position in the Securities (each, a “Prohibited
Transaction”). Prior to the earlier to occur of the date of Stockholder Approval
or the termination of this Agreement, any such Purchaser shall not, and shall
cause its Trading Affiliates not to, engage, directly or indirectly, in a
Prohibited Transaction.



--------------------------------------------------------------------------------

  7. INDEMNIFICATION.

7.1 By the Company. The Company agrees to indemnify, defend and hold harmless
each Purchaser and its Affiliates and their respective officers, directors,
agents, employees, subsidiaries, partners, members and controlling persons
(collectively, the “Purchaser Indemnitees”) to the fullest extent permitted by
law from and against any and all claims, losses, liabilities, damages,
deficiencies, judgments, assessments, fines, settlements, costs or expenses
(including interest, penalties and reasonable fees, disbursements and other
charges of counsel) (collectively, “Losses”) based upon, arising out of or
otherwise in respect of any breach by the Company of any representation,
warranty, covenant or agreement of the Company contained in this Agreement or in
the Transaction Documents, or for any Losses claimed by Tejas or any other
broker or placement agent based upon, arising out of or otherwise in respect of
any breach by the Company of any representation, warranty, covenant or agreement
of the Company contained in this Agreement or in the Transaction Documents.

7.2 Claims. All claims for indemnification by a Purchaser Indemnitee pursuant to
this Section 7 shall be made as follows:

(a) If a Purchaser Indemnitee has incurred or suffered Losses for which it is
entitled to indemnification under this Section 7, then such Purchaser Indemnitee
shall give prompt written notice of such claim (a “Claim Notice”) to the
Company. Each Claim Notice shall state the amount of claimed Losses (the
“Claimed Amount”), if known, and the basis for such claim.

(b) Within 30 days after delivery of a Claim Notice, the Company (the
“Indemnifying Party”) shall provide to each Purchaser Indemnitee (the
“Indemnified Party”), a written response (the “Response Notice”) in which the
Indemnifying Party shall: (i) agree that all of the Claimed Amount is owed to
the Indemnified Party, (ii) agree that part, but not all, of the Claimed Amount
(the “Agreed Amount”) is owed to the Indemnified Party, or (iii) contest that
any of the Claimed Amount is owed to the Indemnified Party. The Indemnifying
Party may contest the payment of all or a portion of the Claimed Amount only
based upon a good faith belief that all or such portion of the Claimed Amount
does not constitute Losses for which the Indemnified Party is entitled to
indemnification under this Section 7. If no Response Notice is delivered by the
Indemnifying Party within such 30-day period, then the Indemnifying Party shall
be deemed to have agreed that all of the Claimed Amount is owed to the
Indemnified Party.

(c) If the Indemnifying Party in the Response Notice agrees (or is deemed to
have agreed) that all of the Claimed Amount is owed to the Indemnified Party,
then the Indemnifying Party shall owe to the Indemnified Party an amount equal
to the Claimed Amount to be paid in the manner set forth in this Section 7. If
the Indemnifying Party in the Response Notice agrees that part, but not all, of
the Claimed Amount is owed to the Indemnified Party, then the Indemnifying Party
shall owe to the Indemnified Party an amount equal to the agreed amount set
forth in such Response Notice to be paid in the manner set forth in this
Section 7. The parties agree that the foregoing shall not be deemed to provide
that the Indemnifying Party is entitled to make a binding determination
regarding any disputed amounts owed to an Indemnified Party, unless such
Indemnified Party accepts and agrees to such determination, and both the
Indemnified Party and Indemnifying Party shall retain all rights and remedies
available to such party hereunder.



--------------------------------------------------------------------------------

(d) No delay on the part of the Indemnified Party in notifying the Indemnifying
Party shall relieve the Indemnifying Party of any liability or obligation
hereunder except to the extent of any actual prejudice caused by or arising out
of such delay.

7.3 Payment of Claims. An Indemnifying Party shall make payment of any portion
of any Claimed Amount that such Indemnifying Party has agreed in a Response
Notice that it owes to an Indemnified Party, or that such Indemnifying Party is
deemed to have agreed it owes to such Indemnifying Party, said payment to be
made within thirty (30) days after such Response Notice is delivered by such
Indemnifying Party or should have been delivered by such Indemnifying Party, as
the case may be.

7.4 Applicability; Exclusivity. Notwithstanding any term to the contrary in this
Section 7, the indemnification and contribution provisions of the Registration
Rights Agreement shall govern any claim made with respect to registration
statements filed pursuant thereto or sales made thereunder. The parties hereby
acknowledge and agree that in addition to remedies of the parties hereto in
respect of any and all claims relating to any breach or purported breach of any
representation, warranty, covenant or agreement that is contained in this
Agreement pursuant to the indemnification provisions of this Section 7, all
parties shall always retain the right to pursue and obtain injunctive relief in
addition to any other rights or remedies hereunder.

8. MISCELLANEOUS PROVISIONS.

8.1 Rights Cumulative. Each and all of the various rights, powers and remedies
of the parties shall be considered to be cumulative with and in addition to any
other rights, powers and remedies which such parties may have at law or in
equity in the event of the breach of any of the terms of this Agreement. The
exercise or partial exercise of any right, power or remedy shall neither
constitute the exclusive election thereof nor the waiver of any other right,
power or remedy available to such party.

8.2 Pronouns. All pronouns or any variation thereof shall be deemed to refer to
the masculine, feminine or neuter, singular or plural, as the identity of the
person, persons, entity or entities may require.

8.3 Notices.

(a) Any notices, reports or other correspondence (hereinafter collectively
referred to as “correspondence”) required or permitted to be given hereunder
shall be given in writing and shall be deemed given if sent by certified or
registered mail (return receipt requested), overnight courier or telecopy (with
confirmation of receipt), or delivered by hand to the party to whom such
correspondence is required or permitted to be given hereunder. An electronic
communication (“Electronic Notice”) shall be deemed written notice for purposes
of this Section 8.3 if sent with return receipt requested to the electronic mail
address specified by the receiving party either in this Section 8.3 or on
Exhibit A hereto. Electronic Notice shall be deemed received at the time the
party sending Electronic Notice receives verification of receipt by the
receiving party.



--------------------------------------------------------------------------------

(b) All correspondence to the Company shall be addressed as follows:

DayStar Technologies, Inc.

13 Corporate Drive

Halfmoon, New York 12065

Attn: Stephan DeLuca

with a copy (which shall not constitute notice) to:

Goodwin Procter LLP

Exchange Place

Boston, MA 02109

Attn: Stephen Adams

(c) All correspondence to the Purchasers shall be addressed pursuant to the
contact information set forth on Exhibit A attached hereto.

(d) Any entity may change the address to which correspondence to it is to be
addressed by notification as provided for herein.

8.4 Captions. The captions and paragraph headings of this Agreement are solely
for the convenience of reference and shall not affect its interpretation.

8.5 Severability. Should any part or provision of this Agreement be held
unenforceable or in conflict with the applicable laws or regulations of any
jurisdiction, the invalid or unenforceable part or provisions shall be replaced
with a provision which accomplishes, to the extent possible, the original
business purpose of such part or provision in a valid and enforceable manner,
and the remainder of this Agreement shall remain binding upon the parties
hereto.

8.6 Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of New York, as such laws are
applied to contracts entered into and wholly to be performed within the State of
New York and without giving effect to any principles of conflicts or choice of
law that would result in the application of the laws of any other jurisdiction.

8.7 Waiver. No waiver of any term, provision or condition of this Agreement,
whether by conduct or otherwise, in any one or more instances, shall be deemed
to be, or be construed as, a further or continuing waiver of any such term,
provision or condition or as a waiver of any other term, provision or condition
of this Agreement.

8.8 Assignment. The rights and obligations of any party hereto shall inure to
the benefit of and shall be binding upon the authorized successors and permitted
assigns of such party. The Company may not assign this Agreement or any rights
or obligations hereunder without the prior written consent of the Majority
Purchasers. Each Purchaser may assign or



--------------------------------------------------------------------------------

transfer any or all of its rights under this Agreement to any Person provided
that such assignee or transferee agrees in writing to be bound by the provisions
hereof that apply to such assigning or transferring Purchaser; whereupon such
assignee or transferee shall be deemed to be a “Purchaser” for all purposes of
this Agreement.

8.9 Survival. The respective representations and warranties given by the parties
hereto shall survive the Closing Date and the consummation of the transactions
contemplated herein, without regard to any investigation made by any party. The
respective covenants and agreements agreed to by a party hereto shall survive
the Closing Date and the consummation of the transactions contemplated herein in
accordance with their respective terms and conditions.

8.10 Entire Agreement. This Agreement constitutes the entire agreement between
the parties hereto respecting the subject matter hereof and supersedes all prior
agreements, negotiations, understandings, representations and statements
respecting the subject matter hereof, whether written or oral.

8.11 Amendments. Any amendment, supplement or modification of or to any
provision of this Agreement, any waiver of any provisions of this Agreement
shall be effective only if made or given in writing and signed by the Company
and the Majority Purchasers; provided that any amendment, supplement,
modification or waiver that is materially and disproportionately adverse to any
particular Purchaser (as compared to all Purchasers as a group) shall require
the consent of such Purchaser.

8.12 No Third Party Rights. This Agreement is intended solely for the benefit of
the parties hereto and is not intended to confer any benefits upon, or create
any rights in favor of, any Person (including, without limitation, any
stockholder or debt holder of the Company) other than the parties hereto;
provided, that each of the Purchaser Indemnitees that are not Purchasers are
entitled to all rights and benefits as third party beneficiaries of Section 7 of
this Agreement.

8.13 Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same document. The parties hereto confirm that any
facsimile copy of another party’s executed counterpart of this Agreement (or its
signature page thereof) will be deemed to be an executed original thereof.

[Signature Pages Follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Securities Purchase
Agreement as of the day and year first above written.

 

DAYSTAR TECHNOLOGIES, INC.

By:  

/s/ Stephan DeLuca

Name:   Stephan DeLuca Title:   Chief Executive Officer

PURCHASERS:

MILLENNIUM PARTNERS, L.P.

By: Millennium Management, L.L.C.

By:  

/s/ Terry Feeney

Name:   Terry Feeney Title:   Chief Operating Officer

PHOENIX PARTNERS LP

By:  

/s/ John C. Waterfall

Name:   John C. Waterfall Title:   Authorized Agent PHOENIX PARTNERS II, LP By:
 

/s/ John C. Waterfall

Name:   John C. Waterfall Title:   Authorized Agent PHAETON INTERNATIONAL (BVI),
LTD. By:  

/s/ John C. Waterfall

Name:   John C. Waterfall Title:   Authorized Agent



--------------------------------------------------------------------------------

PURCHASERS:

PreX CAPITAL PARTNERS, LLC

By:

 

/s/ Michael Dura

Name:

  Michael Dura

Title:

  Managing Member



--------------------------------------------------------------------------------

Exhibit A

Schedule of Purchasers

 

Investor

  

Aggregate

Number of Shares to be

Purchased

Millennium Partners, L.P.

c/o Millennium Management, L.L.C.

666 Fifth Avenue, 8th Floor

New York, NY 10103

Attention: Terry Feeney

Telephone: (212) 841-4100

Facsimile: (212) 841-4141

Email: tfeeney@mlp.com

   1,500,000

Phoenix Partners, LP

c/o Morgens, Waterfall, Vintiadis & Company, Inc.

600 Fifth Avenue, 27th Floor

New York, NY 10020

Attention: Joann McNiff

Telephone: 212-218-4119

Facsimile: 212-218-4130

Email: jmcniff@mwv.com.

   350,600

Phoenix Partners II, LP

c/o Morgans Waterfall Ventures

600 Fifth Avenue, 27th Floor

New York, NY 10020

Attention: John Raphael

Telephone: (212) 218-4115

Facsimile:

Email:

   79,300

Phaeton International (BVI), Ltd.

c/o Morgens, Waterfall, Vintiadis & Company, Inc.

600 Fifth Avenue, 27th Floor

New York, NY 10020

Attention: Joann McNiff

Telephone: 212-218-4119

Facsimile: 212-218-4130

Email: jmcniff@mwv.com.

   320,100

Michael Dura

c/o PreX Capital Partners, LLC

17 Fern Avenue, Suite 207

Rotterdam, NY 12306

Telephone:

Facsimile:

Email

   250,000

TOTAL

   2,500,000



--------------------------------------------------------------------------------

Exhibit B

[Intentionally Omitted]



--------------------------------------------------------------------------------

Exhibit C

Form of Common Stock Purchase Warrant



--------------------------------------------------------------------------------

Exhibit D

Form of Registration Rights Agreement



--------------------------------------------------------------------------------

Exhibit E

Form of Counsel Opinion